Exhibit 99.1 Company Presentation February 2015 This presentation contains "forward-looking statements." These statements include words like "may," "expects," "believes," “plans,” “scheduled," and "intends," and describe opinions about future events. These forward-looking statements involve known and unknown risks and uncertainties that may cause the actual results, performance or achievements of BioLineRx to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. 2 Forward Looking Statements Offering Summary Issuer: BioLineRx Ltd.(NasdaqCM:BLRX / TASE:BLRX) Offering Size: ~$30 million (100% primary; excluding overallotment) Overallotment Option: 15.0% (100% primary) Offering Type: Confidentially-Marketed Follow-On Securities Offered: American Depositary Shares (1 ADS represents 10 Ordinary Shares) Use of Proceeds: •Continued clinical development of BL-8040 platform for AML and other hematological indications •EU post-marketing and US clinical studies for BL-7010 in celiac disease •Develop potential product candidates through Novartis collaboration •Working capital and other general corporate purposes Expected Pricing: March 6, 2015 (before market opens) Sole Bookrunner: JMP Securities 3 BioLineRx Snapshot •Drug development company focused on oncology & immunology –Founded in 2003 by Teva and other key players in Israeli Life Sciences industry •Bridge “development gap” for Israeli assets –Leverage carefully selected early-stage technology, primarily at academia level, following proof of concept in animals (at a minimum) •Current pipeline of 10 assets, 6 in clinical development •Lead clinical programs: –BL-8040 for AML and other hematological indications –BL-1040 to prevent ventricular remodeling post AMI –BL-7010 for celiac disease •Strategic collaboration with Novartis for co-development of selected Israeli-sourced programs 4 Jerusalem Rehovot Tel-Aviv Haifa Be’er Sheva Long Term Relationships with Israeli Institutions Extensive in-licensing track record with majority of academic & research centers in Israel Technion Tel Aviv University Hebrew University Weizmann Institute Ben-Gurion University Rambam Medical Center Sheba Medical Center Hadassah Medical Center Sourasky Medical Center 5 Main Pipeline Assets 6 Main 2014 Achievements •R&D Achievements in 2014 –All three lead development programs met their objectives in 2014 •BL-8040 (r/r AML) - phase 2 study partial results –Clinical evidence for MOA (mobilization and apoptosis) •BL-7010 (celiac program) - phase 1/2 completion •BL-1040 (AMI) - completed enrollment for EU pivotal study •BD Achievements in 2014 –Entered into strategic collaboration with Novartis –Out-license of BL-5010 (skin lesion program) for EU market •Deal signed with Omega Pharma, a leader in the OTC market, for Europe and other selected territories 7 Main 2015 Value Drivers •BL-8040 stem cell mobilization study –Top line results by end of Q1 2015 •BL-8040 r/r AML study –Top line results H2 2015 •BL-1ark registration study –Topline results mid-year 2015 •BL-7010 project –Final approval of device regulatory path in EU from Notified Body in 2015 –Initiation of EU pivotal study inH2 2015 8 LEAD DEVELOPMENT PROGRAMS 9 10 BL-8040: BEST-IN-CLASS CXCR4 ANTAGONIST FOR TREATMENT OF
